       Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 1 of 15




                 IN T HE UNI TED S TATE S DI STRIC T F OR
                   T H E W E ST E RN DI STRIC T OF TEXA S
                         SA N AN TONIO DIVISION

 DUCKHEE LEE, IRENE LEE, and                    §
 ADRIAN LEE, individually and on                §
 behalf of the Estate of JUNGSOON               §
 LEE                                            §
                                                §
                 Plaintiﬀs                      §
                                                §
 vs.                                            §        No. 5:18-cv-00088
                                                §
 UNITED STATES OF AMERICA,                      §
                                                §
                Defendant                       §
                                                §
                                                §
                                                §

               FIR ST AMENDED ORIGINAL C OMPLAINT

        Plaintiﬀs DUCKHEE LEE, IRENE LEE, ADRIAN LEE, individually and on

behalf of the Estate of JUNGSOON LEE, bring this complaint under the Federal

Tort Claims Act, 28 U.S.C. § 2674. Plaintiﬀs complain of the United States of

America and would show the following:



                                    1.   PARTIES

        1.1.   This case arises out of bodily injuries caused by a United States

Army employee, when he fell asleep at the wheel and rear-ended Plaintiﬀ ’s car.

        1.2.   Plaintiﬀs are DUCKHEE LEE and the Estate of JUNGSOON LEE,

deceased, and their children, ADRIAN LEE and IRENE LEE. Plaintiﬀs reside in

Pittsburg, California.


                                            1
     Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 2 of 15



       1.3.   Defendant is the United States of America. Sgt. Andrew Mellick, at

all times relevant to this lawsuit, was an active duty employee of the United States

Department of Army, an agency of the United States of America.



                  2.   JURISDICTION, SERVICE, & VENUE

       2.1.   This Federal District Court has jurisdiction because this action is

brought pursuant to and in compliance with 28 U.S.C. §§ 1346(b), 2671–2680,

commonly known as the Federal Tort Claims Act.

       2.2.   The United States of America may be served with process in

accordance with Rule 4(i) of the Federal Rules of Civil Procedure by serving a copy

of the Summons and Complaint on the United States Attorney John F. Bash,

United States Attorney for the Western District of Texas by certiﬁed mail, return

receipt requested at his oﬃce:

                           United States Attorney's Oﬃce
                             ATTN: Civil Process Clerk
                            601 NW Loop 410, Suite 600
                             San Antonio, Texas 78216
       2.3.   Service is also aﬀected by serving a copy of the Summons and

Complaint on William Barr, Attorney General of the United States, by certiﬁed

mail, return receipt requested at:

                           The Attorney General’s Oﬃce
                             ATTN: Civil Process Clerk
                           950 Pennsylvania Avenue, NW
                            Washington, DC 20530-0001




                                          2
     Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 3 of 15



       2.4.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)

because the United States is the Defendant, and a substantial part of the events or

omissions giving rise to the claim occurred in this district.



                   3.   LIABILITY OF THE UNITED STATES

       3.1.   This case is commenced and prosecuted against the United States of

America to and in compliance with Title 28 U.S.C. §§ 2671–2680, the Federal Tort

Claims Act. Liability of the United States is predicated speciﬁcally on 28 U.S.C.

§ 2674 because the personal injuries and resulting damages of which the

complaint is made were proximately caused by the negligence, wrongful acts

and/or omissions of employees and/or agents of the United States of America

working for the United States Department of the Army, while acting within the

scope of their oﬃce, employment, and/or agency under circumstances where the

United States of America, if a private person, would be liable to the Plaintiﬀs in the

same manner and to the same extent as a private individual.

       3.2.   The United States Department of Army is an agency of the United

States of America. The Defendant United States of America, through its agency,

the United States Department of Army, at all material times owned, operated, and

controlled Fort Sam Houston, Texas and staﬀed its facilities and vehicles with its

agents, servants and employees.

       3.3.   At all material times, Sgt. Andrew Mellick and all persons involved

in training and supervising Sgt. Mellick were agents, servants, or employees of the




                                           3
     Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 4 of 15



United States of America or its agency, and were at all material times acting within

the course and scope of their employment.



                   4.   JURISDICTIONAL PREREQUISITES

        4.1.   Pursuant to 28 U.S.C. §§ 2672 and 2675(a), the claims set forth here

were ﬁled with and presented administratively to the Department of Army on May

24, 2017. On August 28, 2017, the United States of America ﬁnally denied, in

writing and by certiﬁed mail, return receipt requested, the claims of the Lee

family. This lawsuit was ﬁled within six (6) months of the ﬁnal denial of Plaintiﬀ ’s

claims.

        4.2.   Accordingly, Plaintiﬀs have complied with all jurisdictional

prerequisites and conditions precedent to the commencement and prosecution of

this suit.



                                     5.   FACTS

        5.1.   This is a Federal Tort Claims Action for monetary damages

sustained by Plaintiﬀs arising out of the personal injuries to DUCKHEE and

JUNGSOON LEE as a result of the negligent operation of a vehicle by Sgt. Andrew

Mellick.

        5.2.   On the evening of October 6, 2016, a vehicle ﬁre at the 453-mile

marker, on eastbound Interstate 10 had blocked and backed up traﬃc for at least

two hours. The sky was cloudy. The weather and roadway was dry and without

rain. Texas Troopers were present on the scene, directing traﬃc.


                                            4
     Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 5 of 15



       5.3.    Sgt. Andrew Mellick was driving east on IH-10 towards Junction,

Texas in a silver 2012 Chevrolet Silverado. He was dressed in a military uniform

and under orders to return to Fort Sam Houston, Texas. Sgt. Mellick fell asleep at

the wheel and crashed into the line of cars backed up at mile marker 450. The

section of IH10 where the crash occurred is straight and vision was not impeded

by hills, trees, or other natural features.

       5.4.    Upon information and belief, Sgt. Mellick was previously in Fort

Huachuca, AZ completing training for the military. He was on Temporary Duty

Status with speciﬁcally authorized travel to Texas in his personally-owned vehicle.

Sgt. Mellick was tired after a long drive late in the evening, driving to fulﬁll orders

from his superiors employed by the United States. The United States of America,

by and through its employees or agents, instructed—either expressly or

impliedly— Sgt. Mellick to take the most direct route and provided him a limited

amount of time to do so.

       5.5.    Sgt. Mellick crashed directly into a white Toyota Scion, with

Duckhee Lee in the driver’s seat. Jungsoon Lee was a passenger. Duckhee and

Jungsoon were wearing their seatbelts. Sgt. Mellick was traveling over 85 miles per

hour in an 80 mile per hour stretch of highway when he crashed into the Lee’s car.

There were no skid marks left by Sgt. Mellick’s truck, indicating that he did not

apply his brakes.

       5.6.    Sgt. Mellick did not exercise reasonable care when he rear-ended

the Lee car. He failed to exercise reasonable care when he fell asleep at the wheel.

And he failed to exercise reasonable care when he exceeded posted speed limits.

                                              5
     Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 6 of 15



Pursuant to Texas Transportation Code § 545.353(a)(1) and § 545.353(h-1)

exceeding the posted speed limit of 80 miles per hour on IH10 is prima facie

evidence that such speed is not reasonable and prudent and is unlawful. Sgt.

Mellick failed to obey Texas Transportation Code § 545.351(c)(5) when he failed to

reduce speed and stop at the row of cars stopped as a result of a pre-existing road

hazard.

       5.7.   Failure to keep a proper lookout, falling asleep at the wheel,

speeding, or a combination of this conduct caused Sgt. Mellick to rear-end the Lee

car. Sgt. Mellick had crashed into the Lee’s car with so much force, the Lee car was

forced into a Ford F250 pickup truck, which in turn crashed into a silver Chevrolet

Dually pickup truck. All cars and trucks—other than Sgt. Mellick’s—were stopped

and waiting for the ﬁre to clear.

       5.8.   The Lee car was totaled. All windows were broken and demolished.

There was extensive damage to all panels. The frame was demolished. There was

roof damage from roll over eﬀects. Air-ﬂight was contacted and Mr. Duckhee Lee

was in critical condition. Mrs. Jungsoon Lee was still trapped in the vehicle.

Oﬃcers on the scene suspected that she was dead. Volunteer ﬁreﬁghters on the

scene had to extract Mrs. Lee from the wreckage. Soon after, Air-ﬂight arrived and

transported Mr. Lee to Shannon Hospital. Mrs. Lee was extracted from the vehicle

and pronounced dead at 12:20 am.

       5.9.   Sgt. Mellick woke up, exited his vehicle and asked witnesses “Did I

do this?” Sgt. Mellick told two witnesses he remembered waking up and hitting

the brakes after the wreck. Trooper Whitney Gardner over heard him tell

                                          6
     Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 7 of 15



witnesses that he fell asleep at wheel. After the crash, Trooper Gardner

approached Sgt. Mellick to ask him questions about the crash, but Sgt. Mellick said

he wanted his lawyer and refused to answer any questions. Afterwards, Sgt.

Mellick made a phone call. Soon after the call, an unknown United States Army

employee in uniform arrived and talked to Sgt. Mellick. The two men waited and

talked together until Sgt. Mellick’s wife arrived to pick him up and drove him away

from the scene.

       5.10. Texas troopers issued Sgt. Mellick a citation for failure to control

speed. At the time of the crash, and at all times on October 6, 2016, Sgt. Mellick

was subject to the military law and the Uniform Code of Military Justice. Initially,

local and state authorities investigated pursuing vehicular manslaughter charges

against Sgt. Mellick. Soon after, however, the United States military assumed full

responsibility of the investigation and pursued criminal charges. The United

States is currently conducting a criminal investigation court-martial of Sgt.

Mellick arising out of this car wreck.



                              6.   COURSE & SCOPE

       6.1.   The United States, through its agency, the Department of the Army,

employs Sgt. Mellick and employed Sgt. Mellick on October 6, 2016. Sgt. Mellick

intends to pursue a 20-year career with the United States Army.

       6.2.   On October 6, 2016, Sgt. Mellick dressed in his formal dress uniform

for graduation and changed into military camouﬂage fatigues for the drive to

Texas (instead of civilian clothes).


                                          7
     Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 8 of 15



       6.3.   In 2016, the Army paid and continues to pay Sgt. Mellick a salary

(not hourly pay).

       6.4.   In 2016, Sgt. Mellick had a temporary duty (TDY) assignment in Ft.

Huachuca, AZ. His permanent duty station was Ft. Sam Houston, in San Antonio,

TX. The Army’s purpose in sending soldiers to Arizona for this special mission

was to train its employees in counterintelligence for future employment with the

military.

       6.5.   Under the Joint Federal Travel Regulations (Vol. 1, Uniformed

Service Members) travel status starts “the traveler leaves the [permanent duty

station or] residence” and “ends upon return to the residence, oﬃce, [permanent

duty station.]” About 1305 on May 29, 2018, Sgt. Mellick’s former instructor at Fort

Huachuca, Platoon Sgt. Mark A. Gennero, noted that students were “were

administratively controlled to the unit, until they arrived at their next duty

station.”

       6.6.   The United States Army authorized Sgt. Mellick to travel to and back

from Ft. Huachuca, Az to train Sgt. Mellick for counter intelligence purposes in

2016. His original graduation and return to his on-base housing was October 10,

2016. However, the graduation date was moved up to October 6, 2016. The

justiﬁcation for the change was to “eliminate unnecessary weekend TDY

expenditures.”

       6.7.   On October 6, 2016, Sgt. Mellick’s goal was to further the objectives

of the United States or its agencies, which included returning their soldier to Fort

Sam Houston, San Antonio, Texas, where the United States Army provided Sgt.

                                          8
     Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 9 of 15



Mellick on-base housing paid for by the Government and on Government

property.

       6.8.    United States rules and regulations do not allow its employees to

travel by privately owned conveyance unless such travel is the least expensive

mode of travel to the United States and is otherwise “advantageous to the

Government.”

       6.9.    The United States Army authorized to use his privately-owned

vehicle because it was the cheapest choice and because use of the private vehicle

was certiﬁed as “advantageous to the Government.” Sgt. Mellick’s travel

authorization worksheet requires a description of “considerations that are not part

of the constructed transportation cost, but help the AO decide whether [privately

owned conveyance] use is to the Government’s advantage.” On this form, agents

or employees of the United States Army certiﬁed that Sgt. Mellick would be

driving his private vehicle “for course convenience and requirements.” Agents or

employees of the United States Army told Sgt. Mellick that this was a “lengthy

course and [he would need] to go out and conduct activities … So [privately-owned

conveyance] was recommended for the course.”

       6.10. The United States Army authorized reimbursement for Sgt.

Mellick’s return trip to Texas and, on May 16, 2016, reimbursed Sgt. Mellick

$463.86 for 859 miles at 54¢ per mile.

       6.11.   Per his training, Sgt. Mellick called multiple superior oﬃcers in his

chain of command after the wreck that is the basis of this lawsuit. He called these

oﬃcers before calling his wife and mother.

                                          9
    Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 10 of 15



       6.12.   As a result of the car wreck giving rise to this lawsuit, the United

States investigated the incident and court-martialed Sgt. Mellick, for a charge of

violating Article 134, of the Uniform Code of Military Justice. To convict Sgt.

Mellick under Article 134, the United States had to prove that his “conduct [was] of

a nature to bring discredit upon the armed forces.” See 10 U.S.C. § 934 (Art. 134).



                             7.   CAUSES OF ACTION

       7.1.    Through its employees, agents, or servants, the Defendant, United

States of America, was negligent in one or more of the following respects:

       7.1.1. Negligent per se for failing to observe posted speed limits in

               violation of Tex. Transp. Code § 545.353(a)(1) and § 545.353(h-1);

       7.1.2. Negligent per se for failing to control the speed of the vehicle as

               necessary to avoid colliding with another person or vehicle in

               violation of Tex. Transp. Code § 545.351(b) and (c)(5);

       7.1.3. Negligent for falling asleep while driving his vehicle;

       7.1.4. Negligent for failing to slow down and drive to conditions;

       7.1.5. Negligent for failing to maintain proper and safe control of his

               vehicle;

       7.1.6. Negligent for failing to maintain a proper and safe speed of his

               vehicle;

       7.1.7. Negligent for failing to maintain a safe and proper lookout for other

               vehicles;




                                           10
    Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 11 of 15



       7.1.8. Negligent for failing to stop for impeded traﬃc pursuant to trooper

              directions;

       7.2.   Through its employees, agents, or servants, the Defendant, United

States of America, was negligent in not training and supervising Sgt. Mellick in

following proper safety regulations in traveling to and from temporary duty

assignments. Under Department of Defense Instruction 6055.04 (April 20, 2009),

the heads of all Defense Components “shall: (a) Establish comprehensive

Component traﬃc safety programs to meet all requirements of Enclosure 3[; and]

(b) Plan, budget for, execute, monitor, and continuously improve traﬃc safety

programs within their Components.” Enclosure 3 of Instruction 6055.05 is entitled

“DoD TRAFFIC SAFETY PROGRAM REQUIREMENTS.” Id. at 10. Under the

“TRAINING AND EDUCATION” section of Enclosure 3 states that all military

personnel with a driver’s license are trained on driving safety at Government’s

expense. Id. at 13. Military drivers must aware and follow state and local laws that

are “more stringent than this policy regarding distractions while driving.” Id. at 17.

The United States or its employees negligently trained or supervised Sgt. Mellick

in discharging his safe driving duties. Sgt. Mellick never received formal training

on applicable Government safety regulations about the maximum daily traveling

distance, the need to reduce highway tiredness and distraction by taking breaks,

or proper following distances. Sgt. Mellick was and is wholly unaware of state and

federal rules and regulations on these matters. Had the Government appropriately

trained Sgt. Mellick, he would not have tried to drive from Arizona to Texas in one

day; he would not have fallen asleep at the wheel; and injuries to the Plaintiﬀs

                                          11
    Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 12 of 15



would have been averted. Further, had the Government appropriately trained him

to take more breaks while driving per Texas rules of the road and military rules

and regulations, he would have fallen asleep at the wheel and crashed into the Lee

vehicle. Had the Government appropriately supervised Sgt. Mellick, his

supervisors would have ordered him not to travel from Arizona to Texas in one

day, after taking part in graduation exercises all morning, and averted the injuries

to the Plaintiﬀs. As a proximate result of the Government’s negligence, Sgt.

Mellick drove to Texas and after being awake for nearly seventeen (17) hours and

driving eleven (11), caused the wreck that is the basis of this lawsuit.

       7.3.   The United States Army negligently failed to train and supervise Sgt.

Mellick regarding requirements for his return trip given the change in course

graduation date. Because of acts or omissions of the United States Army or its

agents and employees, Sgt. Mellick mistakenly believed he had to make the trip

from Arizona to Texas in one day, on October 6, 2018. He was not aware he could

divide his trip up into multiple days. As a proximate result of the Government’s

negligence, Sgt. Mellick drove to Texas, caused the wreck that is the basis of this

lawsuit. Had the United States or its employees or agents appropriately trained or

supervised Sgt. Mellick, he would not have attempted to make the trip in one day

and Government would have averted the injuries to Plaintiﬀs.

       7.4.   At all material times, the employees, agents, or representatives of

the United States Government were negligent and caused the injuries sustained by

Plaintiﬀs.




                                          12
    Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 13 of 15



                                  8.   DAMAGES

       8.1.   As a proximate result of the Defendant’s negligent acts or omissions,

Plaintiﬀs suﬀered injuries, which would not have occurred otherwise. Plaintiﬀ

DUCKHEE LEE pleads for all damages available under Texas state law, federal

law, and equity, including:

       8.1.1. Past and future pain and suﬀering;

       8.1.2. Past and future mental anguish;

       8.1.3. Past and future physical impairment and disability;

       8.1.4. Past and future physical disﬁgurement;

       8.1.5. Past and future loss of income and impairment of earning capacity;

       8.1.6. Past and future reasonable charges necessary for medical care,

              nursing, hospital, rehabilitation services, custodial care, health care,

              supplies, attendant care expenses and other health services;

       8.1.7. Past and future reasonable and necessary expenses incurred for

              substitute domestic services;

       8.1.8. Past and future loss of spousal household services, care, comfort,

              companionship, and society;

       8.1.9. Past and future reasonable value of the loss of consortium with his

              wife, JUNGSOON LEE; and

       8.1.10. Out-of-Pocket expenses.

       8.2.   ADRIAN LEE, on behalf of the Estate of JUNGSOON LEE, pleads

for all damages available under Texas state law, federal law, and equity, including:

       8.2.1. Loss of life and wrongful death of JUNGSOON LEE;


                                          13
    Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 14 of 15



       8.2.2. Physical pain, suﬀering, and discomfort of JUNGSOON LEE;

       8.2.3. Mental anguish of JUNGSOON LEE;

       8.2.4. Medical and healthcare expenses of JUNGSOON LEE;

       8.2.5. Loss of earnings and earning capacity of JUNGSOON LEE;

       8.2.6. Past and future loss of household services of JUNGSOON LEE;

       8.2.7. Funeral and burial expenses of JUNGSOON LEE;

       8.2.8. The loss of the care, maintenance, support services, and other

              reasonable contributions of pecuniary value that decedent in

              reasonable probability would have made to wrongful death

              beneﬁciaries;

       8.2.9. The pecuniary value of the life of JUNGSOON LEE; and

       8.2.10. The loss of enjoyment of life of JUNGSOON LEE;

       8.3.   IRENE LEE and ADRIAN LEE, the children of JUNGSOON LEE and

DUCKHEE LEE, pleads for all damages available under Texas state law, federal

law, and equity, including:

       8.3.1. Loss of consortium with their mother, DUCKHEE LEE;

       8.3.2. Past and future mental anguish;

       8.3.3. Out of pocket expenses;

       8.4.   Plaintiﬀs, DUCKHEE LEE, IRENE LEE and ADRIAN LEE,

individually and on behalf of the state of JUNGSOON LEE, plead for all other

damages, pecuniary or otherwise, arising out of law or equity, that they may be

justly and equitably entitled to, in the wisdom of the Court.




                                         14
    Case 5:18-cv-00088-JKP Document 36 Filed 08/14/19 Page 15 of 15



                                     9.   PRAYER

       Plaintiﬀs request that Defendant be cited in terms of law to appear and

answer this Complaint; that upon ﬁnal trial, the Plaintiﬀs have judgment against

Defendant, for the amount of actual damages and for other and diﬀerent amounts

as they shall show by proper amendment before trial; for post-judgment interest at

the applicable legal rate; for all Court costs incurred in this litigation; and for such

other relief, at law and in equity, both general and special, to which Plaintiﬀs may

show themselves entitled to and to which the Court believes them deserving.



                                             Respectfully Submitted,

                                             /s/Jamal K. Alsaﬀar
                                             JAMAL K. ALSAFFAR
                                             jalsaﬀar@nationaltriallaw.com
                                             Texas State Bar #24027193
                                             TOM JACOB
                                             tjacob@nationaltriallaw.com
                                             Texas State Bar #24069981
                                             Whitehurst, Harkness, Brees, Cheng,
                                             Alsaﬀar, Higginbotham, & Jacob PLLC
                                             7500 Rialto Blvd, Bldg. Two, Ste 250
                                             Austin, TX 78735
                                             (512) 476-4346 (o)
                                             (512) 467-4400 (f )

                                             GUY CHOATE
                                             gdchoate@webbstokessparks.com
                                             Texas State Bar #04212410
                                             Webb, Stokes & Sparks, L.L.P.
                                             314 W Harris Ave
                                             San Angelo, TX 76903-6339
                                             (325) 718-2048 (o)

                                             Attorneys for the Plaintiﬀ



                                            15
